Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 1/31/2022 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


       Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Snow et. al., (US 2013/0174242), (hereinafter, Snow) in view of Hill et al., (US 2018/0014340), (hereinafter, Hill). 

Regarding claims 1, 8 and 15, Snow discloses a method/network equipment/ non-transitory machine-readable medium (= method for establishing network connection between local hosts and remote user devices in a virtual computing environment, see [0029]), comprising:
 receiving, by network equipment comprising a processor, from a user equipment, a request for a service (= at step 200, receiving a user login request from a remote device identified by a remote device identifier, see [0029]);
 establishing, by the network equipment, a virtual session with the user equipment to provide the service (= local host 1110 provides the computing services to the user, see [0029]); and
 “generating, by the network equipment, an access identifier based on a user equipment identifier of the user equipment” (= virtual session authorization node 1194 send, to the user device, a port identifier generated for establishing a virtual computing session with the user; the port identifier 1192 is a connection access identifier predetermined by node 1194, see [0030]; and at step 200, receiving a user login request from a remote device identified by a remote device identifier, see [0029]), and “a session identifier of the virtual session” (= sending port identifier 1171 with an IP address 1120-1 corresponding to the established compute session 1110-1, see [0031 and 0036]). 
Snow explicitly fails to disclose the claimed limitations of: “radio access technology identifier of a radio access technology”.
However, Hill which is an analogous art discloses the claimed limitations of  “radio access technology identifier of a radio access technology” (= UE receives one or more network parameters from a gateway, see [0012]; and private network parameters can include radio access technology (RAT) identifiers, see [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hill with Snow for the benefit of achieving a communication system that includes could communicate via combination of access technologies. 

Regarding claim 2, as mentioned in claim 1, Snow further discloses that the method further comprising routing, by the network equipment, communications from the service to the user equipment using the access identifier (see, [0030]). 
 
Regarding claim 3, as mentioned in claim 1, Snow explicitly fails to disclose the method wherein the establishing comprises selecting the radio access technology from a group of radio access technologies based on the service.
	However, Hill which is an analogous art discloses the method wherein the establishing comprises selecting the radio access technology from a group of radio access technologies based on the service (see, [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hill with Snow for the benefit of achieving a communication system that includes could communicate via combination of access technologies. 

Regarding claim 4, as mentioned in claim 1, Snow further discloses the method wherein the access identifier uniquely identifies the virtual session (see, [0029-0030]). 

Regarding claim 5, as mentioned in claim 1, Snow explicitly fails to disclose the method wherein the radio access technology is a satellite access technology.
	However, Hill which is an analogous art discloses the method wherein the radio access technology is a satellite access technology (see, [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hill with Snow for the benefit of achieving a communication system that includes could communicate via combination of access technologies. 

Regarding claim 6, as mentioned in claim 1, Snow explicitly fails to disclose the method wherein the radio access technology is a cellular access technology.	However, Hill which is an analogous art discloses the method wherein the radio access technology is a cellular access technology (see, [0010 and 0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hill with Snow for the benefit of achieving a communication system that includes could communicate via combination of access technologies. 
Regarding claim 7, as mentioned in claim 1, Snow explicitly fails to disclose the method wherein the establishing comprises authenticating the user equipment for communication with the radio access technology.
	However, Hill which is an analogous art discloses the method wherein the establishing comprises authenticating the user equipment for communication with the radio access technology (see, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hill with Snow for the benefit of achieving a communication system that includes could communicate via combination of access technologies. 

Regarding claims 9 and 16, as mentioned in claims 8 and 15, Snow further discloses the network equipment/ non-transitory machine-readable medium wherein the operations further comprise: routing transmissions from the service to the mobile device using the logical identifier (see, [0018 and 0023]). 

Regarding claims 10 and 17, as mentioned in claims 8 and 15, Snow explicitly fails to disclose the network equipment/ non-transitory machine-readable medium wherein the establishing comprises selecting the radio access technology from a group of radio access technologies based on the service. 
	However, Hill which is an analogous art discloses the network equipment/ non-transitory machine-readable medium wherein the establishing comprises selecting the radio access technology from a group of radio access technologies based on the service (see, [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hill with Snow for the benefit of achieving a communication system that includes could communicate via combination of access technologies. 

Regarding claims 11 and 18, as mentioned in claims 8 and 15, Snow further discloses the network equipment/ non-transitory machine-readable medium wherein the logical identifier uniquely identifies the virtual session (see, [0029-0030]). 

Regarding claim 13, as mentioned in claim 8, Snow explicitly fails to disclose the network equipment wherein the radio access technology is a long term evolution cellular access technology. 
	However, Hill which is an analogous art discloses the network equipment wherein the radio access technology is a long term evolution cellular access technology (see, [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hill with Snow for the benefit of achieving a communication system that includes could communicate via combination of access technologies. 

 Regarding claims 14 and 20, as mentioned in claims 8 and 15, Snow explicitly fails to disclose the network equipment/ non-transitory machine-readable medium wherein the establishing comprises authenticating the mobile device for communication with the radio access technology. 
	However, Hill which is an analogous art discloses the network equipment/ non-transitory machine-readable medium wherein the establishing comprises authenticating the mobile device for communication with the radio access technology (see, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hill with Snow for the benefit of achieving a communication system that includes could communicate via combination of access technologies. 
 
 Regarding claim 19, as mentioned in claim 15, Snow explicitly fails to disclose the non-transitory machine-readable medium wherein the establishing comprises selecting the radio access technology from a group of radio access technologies based on respective states of access points associated with the group of radio access technologies. 
	However, Hill which is an analogous art discloses the non-transitory machine-readable medium wherein the establishing comprises selecting the radio access technology from a group of radio access technologies based on respective states of access points associated with the group of radio access technologies (see, [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hill with Snow for the benefit of achieving a communication system that includes could communicate via combination of access technologies. 

4.      Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Snow and Hill in view of Kang et al., (US 2019/0230554), (hereinafter, Kang). 

Regarding claim 12, as mentioned in claim 8, the combination of Snow and Hill explicitly fails to disclose the network equipment, wherein the radio access technology is a fifth generation cellular access technology.
            However, Kang which is an analogous art equivalently discloses the network equipment wherein the radio access technology is a fifth generation cellular access technology (see, [0052 and 0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kang with Snow and Hill for the benefit of achieving a communication system that is capable of effectively using transmission paths of 4G and 5G networks. 

                                                    CONCLUSION 
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.